DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-28, 31-33, 37-38, 41-43 and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0150170 A1) in view of Babaei et al. (US 10,880,921 B2).

Park et al. disclose a method and an apparatus for transmitting and receiving data in an unlicensed band with the following features: regarding claim 27, a method comprising: receiving, by a user equipment (UE) from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information indicates a first temporal value of one of a symbol index, a Clear Channel Assessment (CCA) duration, or a sum of a CCA duration and a Timing Advance (TA) period for an uplink transmission; identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located; and a location within the symbol, in which, the starting position is located, based on the first temporal value and a subcarrier spacing configuration value configured for the uplink transmission; and performing, by the UE, the uplink transmission in an unlicensed band from the starting position (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0013, 0017, 0062, 0070, 0108, 0136-0137 & 0162, 0244,] summarized as “a method comprising: receiving, by a user equipment (UE) from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information indicates a first temporal value of one of a symbol index, a Clear Channel Assessment (CCA) duration, or a sum of a CCA duration and a Timing Advance (TA) period for an uplink transmission (i.e. to efficiently transmit and receive data between a user equipment (UE) and a base station in an unlicensed band, the UE receives, from the base station downlink control information (DCI) indicating the information on the uplink data transmission period can include starting position information on a starting position at which transmission of the data starts in the subframe, wherein the clear channel assessment (CCA) duration is indicated as 20 μs for monitoring a channel during a CCA slot at the end of the idle period [0013, 0017, 0062 & 0108]), identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located (i.e. the starting position information indicates one selected from the group consisting of a start point of a symbol #0 of the subframe [0017 & 0162]), and a location within the symbol, in which, the starting position is located, based on the first temporal value and a subcarrier spacing configuration value configured for the uplink transmission (i.e. information on a start position of a UL data transmission period during which a UE can transmit data can indicate one selected from the group consisting of a start point of a symbol #0 of a subframe in which the UE transmits data, a start point of a symbol #1 of the subframe in which the UE transmits data, timing after 25 us from the start point of the symbol #0 of the subframe, and timing after 25 us+TA (timing advance) applied to the UE from the start point of the symbol #0 of the subframe, and so, as evidence from above, the starting position location is based on first temporal value, for example, time advance (TA) and the subcarrier spacing of 25 us [0070, 0162 & 0244]), and performing, by the UE, the uplink transmission in an unlicensed band from the starting position (i.e. the information on the UL data transmission period can include starting position information on a starting position at which the data is transmitted in the subframe in an unlicensed band [0136-0137])”).
Park et al. also discloses the following features: regarding claim 28, wherein the uplink transmission is a Physical Uplink Shared Channel (PUSCH) transmission (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0161-0162] summarized as “he information on the UL data transmission period can include starting position information on a starting position at which the data is transmitted in the subframe, wherein the UL grant indicating PUSCH transmission”); regarding claim 31, wherein the starting position is after the CCA duration within the symbol (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0137 &0141] summarized as “the UE transmits uplink data on a selected from the group consisting of a start point of a symbol #0 of a subframe”); regarding claim 32, wherein the starting position is after the CCA duration and a timing advance duration within the symbol (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0162] summarized as “a start point of a symbol #1 of the subframe in which the UE transmits data, timing after 25 us from the start point of the symbol #0 of the subframe, and timing after 25 us+TA (timing advance) applied to the UE from the start point of the symbol #0 of the subframe”); regarding claim 33, wherein a subsequent symbol, following the symbol where the starting position is located, is fully occupied by the uplink transmission (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0162] summarized as “first the start point of a symbol #0 of a subframe in which the UE transmits data and then transmits in a symbol #1 where the second starting position is located, wherein the symbol #0 is fully occupied”).
Park et al. is short of expressly teaching “identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located”.
Babaei et al. disclose a method for receiving a DCI from a base station indicating an uplink grant  with the following features: regarding claim 27, identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located (Fig. 14, a diagram depicting an example multicarrier LBT procedure as per an aspect of an embodiment of the present disclosure, see teachings in [col 4 ln 14-18, col 11 ln 34-45, col 21 ln 3-29 & claim 1] summarized as “identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located (i.e. number of OFDM symbols 203 (fig. 2) in a slot 206 may depend on the cyclic prefix length and subcarrier spacing, in a LBT procedure, equipment may apply a CCA check before using the channel to determine if a channel is occupied or clear and may be one way for fair sharing of the unlicensed spectrum, the UE may receive a DCI comprising uplink grant parameters for uplink transmission and the UE may attempt to transmit one or more uplink signals employing the parameters in the one or more DCI, and the UE may perform the uplink transmission if the LBT procedure indicates a clear channel, and a transmission may start at starting position, wherein at the UE a parameter identifying one starting symbol position, of a plurality of configured starting symbol positions within an uplink subframe, to use for uplink transmission of one or more transport blocks [col 4 ln 14-18, col 11 ln 34-45, col 21 ln 3-29 & claim 1])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park et al. by using the features as taught by Babaei et al. in order to provide a more effective and efficient system that is capable of identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 37:
Park et al. disclose a method and an apparatus for transmitting and receiving data in an unlicensed band with the following features: regarding claim 37, a method comprising: sending, by a base station to a user equipment (UE), first information in a Downlink Control Information (DCI) format, wherein the first information indicates a first temporal value of one of a symbol index, a Clear Channel Assessment, CCA, duration, or a sum of a CCA duration and a Timing Advance, TA, period for an uplink transmission; wherein a symbol, in which, a starting position of the uplink transmission is located; and where the starting position is located within the symbol are identified by the UE, based on the first temporal value and a subcarrier spacing configuration value configured for the uplink transmission; and receiving, by the base station, the uplink transmission in an unlicensed band from the starting position (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0013, 0017, 0062, 0070, 0108, 0136-0137 & 0162, 0244,] summarized as “a method comprising: sending, by a base station to a user equipment (UE), first information in a Downlink Control Information (DCI) format, wherein the first information indicates a first temporal value of one of a symbol index, a Clear Channel Assessment, CCA, duration, or a sum of a CCA duration and a Timing Advance, TA, period for an uplink transmission; wherein a symbol, in which, a starting position of the uplink transmission is located (i.e. to efficiently transmit and receive data between a user equipment (UE) and a base station in an unlicensed band, the UE receives, from the base station downlink control information (DCI) indicating the information on the uplink data transmission period can include starting position information on a starting position at which transmission of the data starts in the subframe, wherein the clear channel assessment (CCA) duration is indicated as 20 μs for monitoring a channel during a CCA slot at the end of the idle period [0013, 0017, 0062 & 0108]), wherein a symbol, in which, a starting position of the uplink transmission is located; and where the starting position is located within the symbol are identified by the UE, based on the first temporal value and a subcarrier spacing configuration value configured for the uplink transmission (i.e. the starting position information indicates one selected from the group consisting of a start point of a symbol #0 of the subframe, and information on a start position of a UL data transmission period during which a UE can transmit data can indicate one selected from the group consisting of a start point of a symbol #0 of a subframe in which the UE transmits data, a start point of a symbol #1 of the subframe in which the UE transmits data, timing after 25 us from the start point of the symbol #0 of the subframe, and timing after 25 us+TA (timing advance) applied to the UE from the start point of the symbol #0 of the subframe, and so, as evidence from above, the starting position location is based on first temporal value, for example, time advance (TA) and the subcarrier spacing of 25 us [0017, 0070, 0162 & 0244]), and receiving, by the base station, the uplink transmission in an unlicensed band from the starting position (i.e. the information on the UL data transmission period can include starting position information on a starting position at which the data is transmitted in the subframe in an unlicensed band [0136-0137])”).
Park et al. also discloses the following features: regarding claim 38, wherein the uplink transmission is a Physical Uplink Shared Channel (PUSCH) transmission (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0161-0162] summarized as “he information on the UL data transmission period can include starting position information on a starting position at which the data is transmitted in the subframe, wherein the UL grant indicating PUSCH transmission”); regarding claim 41, wherein the starting position is after the CCA  duration within the symbol (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0137 &0141] summarized as “the UE transmits uplink data on a selected from the group consisting of a start point of a symbol #0 of a subframe”); regarding claim 42, wherein the starting position is after the CCA duration and a timing advance duration within the symbol (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0162] summarized as “a start point of a symbol #1 of the subframe in which the UE transmits data, timing after 25 us from the start point of the symbol #0 of the subframe, and timing after 25 us+TA (timing advance) applied to the UE from the start point of the symbol #0 of the subframe”); regarding claim 43, wherein a subsequent symbol, following the symbol where the starting position is located, is fully occupied by the uplink transmission (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0162] summarized as “first the start point of a symbol #0 of a subframe in which the UE transmits data and then transmits in a symbol #1 where the second starting position is located, wherein the symbol #0 is fully occupied”).
Park et al. is short of expressly teaching “where the starting position is located within the symbol are identified by the UE”.
Babaei et al. disclose a method for receiving a DCI from a base station indicating an uplink grant  with the following features: regarding claim 27, where the starting position is located within the symbol are identified by the UE (Fig. 14, a diagram depicting an example multicarrier LBT procedure as per an aspect of an embodiment of the present disclosure, see teachings in [col 4 ln 14-18, col 11 ln 34-45, col 21 ln 3-29 & claim 1] summarized as “where the starting position is located within the symbol are identified by the UE (i.e. number of OFDM symbols 203 (fig. 2) in a slot 206 may depend on the cyclic prefix length and subcarrier spacing, in a LBT procedure, equipment may apply a CCA check before using the channel to determine if a channel is occupied or clear and may be one way for fair sharing of the unlicensed spectrum, the UE may receive a DCI comprising uplink grant parameters for uplink transmission and the UE may attempt to transmit one or more uplink signals employing the parameters in the one or more DCI, and the UE may perform the uplink transmission if the LBT procedure indicates a clear channel, and a transmission may start at starting position, wherein at the UE a parameter identifying one starting symbol position, of a plurality of configured starting symbol positions within an uplink subframe, to use for uplink transmission of one or more transport blocks [col 4 ln 14-18, col 11 ln 34-45, col 21 ln 3-29 & claim 1])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park et al. by using the features as taught by Babaei et al. in order to provide a more effective and efficient system that is capable of identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 47:
Park et al. disclose a method and an apparatus for transmitting and receiving data in an unlicensed band with the following features: regarding claim 47, a user equipment (UE), comprising: a receiver configured to receive from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information indicates a first temporal value of one of a symbol index, a Clear Channel Assessment (CCA) duration, or a sum of a CCA duration and a Timing Advance (TA) period for an uplink transmission; a processor configured to identify: a symbol where a starting position of the uplink transmission is located; and where the starting position is located within the symbol, based on the first temporal value and a subcarrier spacing configuration value configured for the uplink transmission; and a transmitter configured to perform the uplink transmission in an unlicensed band from the starting position (Fig. 15, a block diagram of a device for implementing embodiment(s) of the present invention, see teachings in [0013, 0017, 0062, 0070, 0108, 0136-0137 & 0162, 0244,] summarized as “a user equipment (UE), comprising: a receiver configured to receive from a base station, first information in a Downlink Control Information (DCI) format, wherein the first information indicates a first temporal value of one of a symbol index, a Clear Channel Assessment (CCA) duration, or a sum of a CCA duration and a Timing Advance (TA) period for an uplink transmission (i.e. to efficiently transmit and receive data between a user equipment (UE) and a base station in an unlicensed band, the UE receives, from the base station downlink control information (DCI) indicating the information on the uplink data transmission period can include starting position information on a starting position at which transmission of the data starts in the subframe, wherein the clear channel assessment (CCA) duration is indicated as 20 μs for monitoring a channel during a CCA slot at the end of the idle period [0013, 0017, 0062 & 0108]), a processor configured to identify: a symbol where a starting position of the uplink transmission is located (i.e. the starting position information indicates one selected from the group consisting of a start point of a symbol #0 of the subframe [0017 & 0162]), and where the starting position is located within the symbol, based on the first temporal value and a subcarrier spacing configuration value configured for the uplink transmission (i.e. information on a start position of a UL data transmission period during which a UE can transmit data can indicate one selected from the group consisting of a start point of a symbol #0 of a subframe in which the UE transmits data, a start point of a symbol #1 of the subframe in which the UE transmits data, timing after 25 us from the start point of the symbol #0 of the subframe, and timing after 25 us+TA (timing advance) applied to the UE from the start point of the symbol #0 of the subframe, and so, as evidence from above, the starting position location is based on first temporal value, for example, time advance (TA) and the subcarrier spacing of 25 us [0070, 0162 & 0244]), and a transmitter configured to perform the uplink transmission in an unlicensed band from the starting position (i.e. the information on the UL data transmission period can include starting position information on a starting position at which the data is transmitted in the subframe in an unlicensed band [0136-0137])”).
Park et al. is short of expressly teaching “identify: a symbol where a starting position of the uplink transmission is located”.
Babaei et al. disclose a method for receiving a DCI from a base station indicating an uplink grant  with the following features: regarding claim 47, configured to identify: a symbol where a starting position of the uplink transmission is located (Fig. 14, a diagram depicting an example multicarrier LBT procedure as per an aspect of an embodiment of the present disclosure, see teachings in [col 4 ln 14-18, col 11 ln 34-45, col 21 ln 3-29 & claim 1] summarized as “configured to identify: a symbol where a starting position of the uplink transmission is located (i.e. number of OFDM symbols 203 (fig. 2) in a slot 206 may depend on the cyclic prefix length and subcarrier spacing, in a LBT procedure, equipment may apply a CCA check before using the channel to determine if a channel is occupied or clear and may be one way for fair sharing of the unlicensed spectrum, the UE may receive a DCI comprising uplink grant parameters for uplink transmission and the UE may attempt to transmit one or more uplink signals employing the parameters in the one or more DCI, and the UE may perform the uplink transmission if the LBT procedure indicates a clear channel, and a transmission may start at starting position, wherein at the UE a parameter identifying one starting symbol position, of a plurality of configured starting symbol positions within an uplink subframe, to use for uplink transmission of one or more transport blocks [col 4 ln 14-18, col 11 ln 34-45, col 21 ln 3-29 & claim 1])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park et al. by using the features as taught by Babaei et al. in order to provide a more effective and efficient system that is capable of identifying, by the UE: a symbol, in which, a starting position of the uplink transmission is located. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0150170 A1) in view of Babaei et al. (US 10,880,921 B2) as applied to claims 27 and 37 above, and further in view of Yang et al. (US 2018/0242372 A1).
Park et al. and Babaei et al. disclose the claimed limitations as described in paragraph 5 above. Park et al. and Babaei et al. do not expressly disclose the claimed limitations: regarding claim 34, wherein the symbol where the starting position is located is partially occupied by the uplink transmission; regarding claim 44, wherein the symbol where the starting position is located is partially occupied by the uplink transmission.
Yang et al. disclose a method, apparatus and system capable of solving a collision problem with the following features: regarding claim 34, wherein the symbol where the starting position is located is partially occupied by the uplink transmission (Fig. 2, a schematic diagram illustrating coexistence of SRS and LBT in the same OFDM symbol, see teachings in [0036 & 0199] summarized in “when the LBT execution position is on last M OFDM symbols of a scheduling subframe, the transmitting the SRS includes one of the followings: when symbols used for executing the LBT successfully occupy only part of M symbols, in case the LBT execution position and the SRS transmission position are both on the last OFDM symbol of a subframe); regarding claim 44, wherein the symbol where the starting position is located is partially occupied by the uplink transmission (Fig. 2, a schematic diagram illustrating coexistence of SRS and LBT in the same OFDM symbol, see teachings in [0036 & 0199] summarized in “when the LBT execution position is on last M OFDM symbols of a scheduling subframe, the transmitting the SRS includes one of the followings: when symbols used for executing the LBT successfully occupy only part of M symbols, in case the LBT execution position and the SRS transmission position are both on the last OFDM symbol of a subframe”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park et al. with Babaei et al. by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of occupying partially the starting position by the uplink transmission. The motivation of using these functions is that it is more cost effective and dynamic.
Allowable Subject Matter
Claims 35-36 and 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        8/26/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473